DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Matters
The instant application is has been transferred to a new examiner that believes additional rejections are needed.  
The rejection of claims 1-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn and being replaced with a scope of enablement rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method that reduces or alleviates one or more symptoms of  ankylosing spondylitis (AS) comprising: storing a mixture of a peripheral blood sample and EDTA at a temperature between 2 and 12 degrees Celsius for a time period of 3 to 72 hours until said mixture separates into an upper layer and lower layer, wherein the upper layer contains Lgr5+ somatic cells and CD349+ somatic stem cells and wherein the cells are greater than 2 micrometers and less than 6 micrometers in size; collecting the upper layer, thereby producing an injectable solution; and administering the injectable solution to a subject having AS, wherein the one or more symptoms of AS reduced or alleviated in the subject includes reduced rib pain due to AS,  increased joint mobility, improved sleep, and increased mobility as measured by subjective subject reporting, does not reasonably provide enablement for a method that treats, alleviates, or reduces any and/or all symptoms of AS.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
  While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of the Invention: A method for treating AS in a subject using a peripheral blood sample fraction comprising Lgr5+ somatic cells and CD349+ somatic stem cells, wherein the cells are greater than 2 micrometers and less than 6 micrometers in size.
Breadth of the Claims:  The claims narrowly administer a specific cell fraction present in blood to a subject for treating AS.  The breadth of “treating AS” comprises any reducing, alleviating, at least one symptom of AS, which includes but is not limited to pain, joint stiffness, rib and joint pain, spinal area pain, sacral iliac pain, hip pain, loss of sleep, loss of mobility among others.
Specification Guidance and Working Examples:  The specification provides generic guidance to a method of treating AS that uses the method of Figure 1.  This method is also applicable for the treating of other diseases and disorders.
Page 34, [0096] describes a case study wherein a patient having pain from AS received the treatment of Figure 1.  Patent reports no rib pain due to AS for more than four months.  As such, this case study provides some evidence that rib pain from AS can be reduced or alleviated by the claimed method.
Pages 34-35, [0098] describes a case study of a patient having both AS and psoriatic arthritis received the treatment of Figure 1.  Following treatment, the patient reported that her health improved for the better.  She was able to do more daily activities.  Her psoriasis improved, her energy improved, reduced problems with joint immobility.  This case study provides limited evidence that the treatment provides overall feel of improved health and reduced joint immobility.  However, from the description is not apparent which of the symptoms described as being alleviated are representative of treating AS, as claimed, psoriasis, or both.
Page 36, [00101] describes a patent with AS and high blood pressure received the therapy of figure 1.  After treatment, he reported improved sleep, improved mobility as measured by walking further, no more hand cramping, reduced inflammation, increased stabilization of blood pressure, and discontinuation of anti-anxiety meds and pain killers.  As such, this case study provided limited evidence for improved health, reduced pain, increased mobility. However, it was not apparent from the disclosure which symptoms being alleviated were representative of treating AS, blood pressure, or both.
Overall the examples provide by the specification provide limited anecdotal evidence for improvements in pain, mobility, sleep, and overall sense of some improvement in health in subjects with AS following the treatment with the claimed method.  However, the specification does not provide a strong nexus for the demonstration of a treatment of specific AS related symptoms and the claimed cell fraction therapy.  The specification does not describe a measurable outcome for reducing or alleviating symptoms of AS other than subjective reporting by the treated patient. As such, the specification does not provide sufficient evidence to demonstrate that any or all symptoms are alleviated or reduced by their therapeutic method other than subjective reporting of improved mobility, reduced rib pain, and improved sleep.  Thus, the specification does not enable the breath of the claims.
State of the Art:  The state of the art teaches that ankylosing spondylitis (AS) affects one in 200 individuals and is usually diagnosed many years after disease onset due to the lack of clear diagnostic criteria (Golder et al. 2013). Characteristics of AS include, lower back pain due to inflammation, reduced spinal mobility, asymmetric oligoarthritis, and enthesitis at insertions of tendons, ligaments and joint capsules into bone (Golder et al. 2013). Current therapies for AS include symptom management by exercise and stretching, systemic non-steroidal anti-inflammatory drugs (NSAIDs), tumor necrosis factor inhibitors, or biologics to inhibit the function of other inflammatory cytokines such as IL-17, IL-12, and/or IL-23 (Golder et al. 2013; Song et al. 2011; Kiltz et al. 2012). However, the efficacy of these therapies varies from subject to subject (Golder et al. 2013; Song et al. 2011; Kiltz et al. 2012). Additionally, while therapies such as tumor necrosis factor inhibitors and NSAIDs can provide some symptomatic relief, they do not appear to alter the course of AS (Golder et al. 2013; Song et al. 2011; Kiltz et al. 2012).
Thus the art fails to provide sufficient specific guidance to the ability of the claimed method treat any and/or all symptoms of AS.  Therefore, the art does no provide enabling guidance to supplement the shortcomings of the specification.
Thus, the breath of the claims to treating any or all symptoms of AS in subject lacks enablement because the specification solely provide adequate specific guidance to the treatment of AS rib pain, improvement in sleep, and improved mobility as subjectively reported by the treated subjects.  While the specification does provide some evidence for nexus between the claimed cell fraction treatment and treating a small number of subjectively assessed AS symptoms, the specification fails to provide an adequate nexus to support the treatment of any and all symptoms of AS.  Further, the prior art fails to provide any additional specific guidance to supplement the shortcoming of the specification.
Therefore, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Relevant Art
	Demirdal et al.  Acta Medica Mediterranea 2013, 29:827-833.  Demirdal et al describes that symptoms of AP and fibromyalgia overlap can lead to misdiagnosis. 

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632